NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



NATHAN A. MASSEY,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-2786
                                         )
RACHEL M. MASSEY,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 16, 2019.

Appeal from the Circuit Court for Polk
County; Ellen S. Masters, Judge.

Nathan A. Massey, pro se.

No appearance for Appellee.




PER CURIAM.


             Affirmed.


KHOUZAM, C.J., KELLY, and ATKINSON, JJ., Concur.